Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Orth, U.S. 2007/0152645.
	On claim 1, Orth cites:  
A field device coupling apparatus for coupling a field device to a higher- level controller, comprising 
a current interface with a first interface connection point (figure 2A, Iloop+),  and 
a second interface connection point (figure 2A, Iloop-), with which interface connection points the field device coupling apparatus can be connected to the higher-level controller ([0015] Field wiring 106 from a process monitoring and control center 104 connects to a two-wire output interface of the transmitter 102) in order to receive an interface current (figure 2A., 106) , further comprising 
a load circuit connected between the first interface connection point and the second interface connection point (figure 3, start-up circuit 302, shunt control 316, and sense 211), the load circuit comprising a controllable load (shunt control 316) and being 
-loop. Control voltages applied to the base 9 of T1 varies the resistance to any signal, DC or otherwise)
On claim 2, Orth cites: 
The field device coupling apparatus according to claim 1, wherein the first
output branch carries a first load circuit current which is set via control of the input terminal. Figure 3, circuit 302 is coupled to control 316 and to the sense circuit 211, which is synonymous with the claimed “first load circuit.” The shunt control circuit 316 is controlled by op-amp 310, which is synonymous with the claimed “input terminal.”
On claim 6, Orth cites: 

device communication signal on the interface current and thus transmit the field device communication information to the higher-level controller by means of the field device communication signal. 
`	Orth, figure 3, discloses a communications loop 106 through which current derived from this loop powers the circuitry 300. By definition, the cited communication loop communicates with the circuit 300. 
On claim 11, Orth cites: 
A field device, comprising a field device coupling apparatus for coupling a field device to a higher-level controller, the field device coupling apparatus comprising a current interface with a first interface connection point and a second interface connection point, with which interface connection points the field device coupling apparatus can be connected to the higher-level controller in order to receive an interface current, the field device coupling apparatus further comprising a load circuit connected between the first interface connection point and the second interface connection point, the load circuit comprising a controllable load and being adapted to provide, based on the interface current, a supply voltage for the field device using the controllable load, wherein the load circuit comprises an AC negative feedback path, which runs from an output branch of the load circuit to an input terminal of the controllable load and serves to increase the AC impedance between the first interface connection point and the second interface connection point, wherein the field device is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 7-10 are rejected under 35 U.S.C. 103 as being obvious over Orth, U.S. 2007/0152645 in view of Westfield et al., U.S. 6,504,489.
On claim 3, Orth cites except: 
The field device coupling apparatus according to claim 1, wherein the AC negative feedback path comprises a high-pass filter. 

	In the same art of process control systems, Westfield, figure 7 includes an AC feedback circuit which includes a resistor R5 and capacitor C4. Per Westfield, col. 6, lines 40-45 discloses “an AC feedback output can be provided through conductor 106 that relates to the AC component of load current I.sub.L Resistor R5 and capacitor C4 form a DC blocking circuit which allows only the AC components representing load current I.sub.L to pass.” In this instance, capacitor C4 blocks DC, which is at zero hertz and thus, C4 only passes AC components, which are higher in frequency that DC. 
	It would have been obvious at the time the claimed invention was filed to include into the AC feedback circuitry disclosed in Orth to use the discrete filtering components disclosed in Westfield such that the claimed invention is disclosed. Westfield discloses a known AC feedback feature which includes discrete components that block DC and only pass AC. One of ordinary skill in the art would have substituted Westfield’s filter into Orth’s feedback system and the results of the substitution would have predicted the claimed invention. 
On claim 4, Orth and Westfield cite: 
The field device coupling apparatus according to claim 1, wherein the AC negative feedback path comprises a capacitor and a resistor connected in series with the capacitor. See the rejection of claim 3 citing Westfield, resistor R5 and capacitor R4. 
On claim 7, Orth cites: 
The field device coupling apparatus according to claim 1, further comprising a measuring resistor which is connected between the first interface connection point and   
On claim 8, Orth cites: 
The field device coupling apparatus according to claim 1, the load circuit further comprising a current amplifier which is controlled by the load and which sets, according to this control, the first load current flowing through the first output branch. Figure 3, shunt control 316, which controls current through elements 302, 316, and 211. 
On claim 9, Orth cites:
The field device coupling apparatus according to claim 1, wherein the load circuit comprises an input branch connected in parallel to the first output branch, to which input branch the input terminal of the controllable load is connected, and wherein the AC negative feedback path runs from the first output branch to the input branch. Orth, figure 3, discloses two current branches, 302/316/211 and 202/304/328. FBAC1 304, which is the “Feedback AC loop 304” provides negative feedback to op amp 310, which controls shunt control 316. 
On claim 10, Orth cites: 
The field device coupling apparatus according to claim 9, wherein the input branch comprises a voltage divider which provides, based on a load circuit voltage across the load circuit, a partial voltage which is supplied to the input terminal. Figure 3 
Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Orth, U.S. 2007/0152645 in view of Sears, U.S. 4,779,839. 
On claim 12, Orth cites except: 
The field device according to claim 11, wherein the field device is adapted to actuate a valve.
Orth, figures 2A and 3, discloses a loop 106 in which signals from a monitoring and control center 104 is coupled. Orth doesn’t disclose the above excepted claim limitations. 
In the same art of industrial control systems, Sears, col. 3, lines 3-20, discloses using a loop in a control circuit to actuate a vale from a remote location. 
It would have been obvious at the time the claimed invention was filed to include into Orth the valve actuating embodiment disclosed in Sears such that the claimed invention is realized. Orth discloses a known use of a control loop while Sears discloses a known embodiment that controls the loop to control a valve. One of ordinary skill in the art would have substituted Sears into Orth and the results of the substitution would have predicted the claimed invention.  
Allowable Subject Matter and Reasons for Allowance
Claim 5 is objected to for being dependent on rejected claim 1 but would otherwise be allowable if amended into the independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NABIL H SYED/Primary Examiner, Art Unit 2683